                                  Case 18-12439-BLS                     Doc 1       Filed 10/30/18           Page 1 of 24

Fill in this information to identify your case:


United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                        Chapter       11
                                                                                                                                Check if this an
                                                                                                                                amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                            4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Egalet Corporation

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                       Mailing address, if different from principal place of
                                                                                                    business

                                  600 Lee Road
                                  Suite 100
                                  Wayne, PA 19087
                                  Number, Street, City, State & ZIP Code                            P.O. Box, Number, Street, City, State & ZIP Code

                                  Delaware                                                          Location of principal assets, if different from principal
                                  County                                                            place of business

                                                                                                    Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.egalet.com


6.   Type of debtor                       Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                          Partnership (excluding LLP)
                                          Other. Specify:




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 18-12439-BLS                  Doc 1         Filed 10/30/18              Page 2 of 24
Debtor    Egalet Corporation                                                                             Case number (if known)
          Name


7.   Describe debtor's business         A. Check one:
                                               Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                               Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                               Railroad (as defined in 11 U.S.C. § 101(44))
                                               Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                               Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                               Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                               None of the above

                                        B. Check all that apply
                                            Tax-exempt entity (as described in 26 U.S.C. §501)
                                               Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                               Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                  3254

8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
                                               Chapter 7
     debtor filing?
                                               Chapter 9
                                               Chapter 11. Check all that apply:
                                                                   Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                   are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                   The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                   business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                   statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                   procedure in 11 U.S.C. § 1116(1)(B).
                                                                   A plan is being filed with this petition.
                                                                   Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                   accordance with 11 U.S.C. § 1126(b).
                                                                   The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                   Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                   attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                   (Official Form 201A) with this form.
                                                                   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                               Chapter 12



9.   Were prior bankruptcy                  No.
     cases filed by or against
     the debtor within the last 8
     years?                             Yes.
     If more than 2 cases, attach a
     separate list.                                District                                 When                                  Case number
                                                   District                                 When                                  Case number

10. Are any bankruptcy cases                No
    pending or being filed by a
    business partner or an                  Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                        Debtor     See attached Annex A                                            Relationship            Affiliate
                                                   District   Delaware                      When      10/30/2018              Case number, if known




 Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 2
                                   Case 18-12439-BLS                     Doc 1       Filed 10/30/18            Page 3 of 24
Debtor     Egalet Corporation                                                                       Case number (if known)
           Name




11. Why is the case filed in       Check all that apply:
    this district?
                                          Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                          preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                          A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or             No
    have possession of any
    real property or personal                 Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs            Yes.
    immediate attention?                      Why does the property need immediate attention? (Check all that apply.)
                                                  It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                 What is the hazard?
                                                  It needs to be physically secured or protected from the weather.
                                                    It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                 livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                  Other
                                              Where is the property?
                                                                               Number, Street, City, State & ZIP Code
                                              Is the property insured?
                                                  No


                                              Yes.        Insurance agency
                                                          Contact name
                                                          Phone



           Statistical and administrative information

13. Debtor's estimation of         .        Check one:
    available funds
                                               Funds will be available for distribution to unsecured creditors.*
                                               After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                1-49                                            1,000-5,000                                 25,001-50,000
    creditors**
                                       50-99                                           5001-10,000                                 50,001-100,000
                                       100-199                                         10,001-25,000                               More than100,000
                                       200-999

15. Estimated Assets**                 $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                       $50,001 - $100,000                              $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                       $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                       $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

16. Estimated liabilities**            $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                        $50,001 - $100,000                             $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                       $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                       $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion



* Distribution cannot be known at this time.
** Items 14, 15, and 16 herein are provided on a consolidated basis.




  Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                  Case 18-12439-BLS                   Doc 1        Filed 10/30/18             Page 4 of 24
Debtor   Egalet Corporation                                                                        Case number (if known)
         Name



         Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      10/30/2018
                                                  MM / DD / YYYY


                             X   /s/ Robert Radie                                                         Robert Radie
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President and Chief Executive Officer




18. Signature of attorney    X   /s/ Robert S. Brady                                                       Date 10/30/2018
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Robert S. Brady
                                 Printed name

                                 Young Conaway Stargatt & Taylor, LLP
                                 Firm name

                                 Rodney Square
                                 1000 N. King Street
                                 Wilmington, DE 19801
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (302) 571-6600                Email address      rbrady@ycst.com


                                 2847 DE
                                 Bar number and State




 Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                         Case 18-12439-BLS                 Doc 1          Filed 10/30/18              Page 5 of 24



  Official Form 201A (12/15)

                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                  )
    In re:                                                        )           Chapter 11
                                                                  )
    EGALET CORPORATION, et al.,                                   )           Case No. 18 - _____ (                  )
                                                                  )
                                                                  )           Joint Administration Requested
                                          Debtors.                )
                                                                  )

                           Attachment to Voluntary Petition for Non-Individuals Filing for
                                          Bankruptcy under Chapter 11

     1.      If any of the debtor's securities are registered under Section 12 of the Securities Exchange Act of
             1934, the SEC file number is           001-36295 .

     2. The following financial data is the latest available information and refers to the debtor's condition per
        the 10-Q, dated August 9, 2018.

     a. Total assets (on a consolidated basis)                                                                                 $ 99,980,000 ____
     b. Total debts (on a consolidated basis, including debts listed in 2.c., below)                               $ 143,338,000 ____
     c. Debt securities held by more than 500 holders
                                                                                                               Approximate
                                                                                                               number of
                                                                                                               holders:

     secured         ❑   unsecured     ❑     subordinated          ❑      $                                              N/A
     secured         ❑   unsecured     ❑     subordinated          ❑      $                                              N/A
     secured         ❑   unsecured     ❑     subordinated          ❑      $                                              N/A
     secured         ❑   unsecured     ❑     subordinated          ❑      $                                              N/A
     secured         ❑   unsecured     ❑     subordinated          ❑      $                                              N/A


     d. Number of shares of preferred stock                                                                      5,000,000 (issued)
     e. Number of shares common stock                                                                            275,000,000 (issued)

     Comments, if any: _56,772,101 common shares outstanding; 0 preferred shares outstanding.

     3. Brief description of debtor’s business: Pharmaceutical company that develops, manufactures and
     commercializes innovative treatments for pain and other conditions.




Official Form 201A               Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11                   page 1
                           Case 18-12439-BLS                  Doc 1          Filed 10/30/18              Page 6 of 24
Debtor      Egalet Corporation                                                                     Case number (if known)
            Name




           4. List the names of any person who directly or indirectly owns, controls, or holds, with power to
              vote, 5% or more of the voting securities of debtor:

                               See corporate ownership statement below
           _____________________________________________________________________________________
           _____________________________________________________________________________________




Official Form 201A                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11   page 2
                 Case 18-12439-BLS        Doc 1    Filed 10/30/18     Page 7 of 24



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                                                      )
In re:                                                )       Chapter 11
                                                      )
EGALET CORPORATION, et al.,                           )       Case No. 18 - _____ (     )
                                                      )
                                                      )       Joint Administration Requested
                               Debtors.               )
                                                      )

                                             Annex A

                                    AFFILIATED ENTITIES

                 On the date hereof, each of the affiliated entities listed below (including the

Debtor in this chapter 11 case) filed petitions for relief under chapter 11 of title 11 of the United

States Code in this Court. Contemporaneously with the filing of these petitions, these entities

filed a motion requesting the Court jointly administer their chapter 11 cases.

Egalet US Inc.

Egalet Limited
                  Case 18-12439-BLS       Doc 1   Filed 10/30/18      Page 8 of 24



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                        )
In re:                                                  )     Chapter 11
                                                        )
EGALET CORPORATION, et al.,                             )     Case No. 18 - _____ (    )
                                                        )
                                                        )     Joint Administration Requested
                              Debtors.                  )
                                                        )

                          CORPORATE OWNERSHIP STATEMENT

                  In accordance with Rules 1007(a)(1) and 7007.1 of the Federal Rules of

Bankruptcy Procedure, Egalet Corporation (the “Debtor”) states as follows:



         Entity          Ownership       Responsible Party                   Address

Highbridge Capital      5% or more                              40 West 57th Street, 32nd Floor,
Management, LLC                                                 New York, New York 10019

Broadfin Capital,       5% or more       Kevin Kotler           300 Park Avenue, 25th Floor, New
LLC                                                             York, New York 10022

Deerfield               5% or more       James E. Flynn         780 Third Avenue, 37th Floor,
Management                                                      New York, New York 10017
Company, L.P.

Franklin Advisers,      5% or more       Charles B. Johnson     One Franklin Parkway, Building
Inc.                                     Rupert H. Johnson,     920, San Mateo, California 94403
                                         Jr.
               Case 18-12439-BLS        Doc 1       Filed 10/30/18   Page 9 of 24




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                                      )
In re:                                                )      Chapter 11
                                                      )
EGALET CORPORATION, et al.,                           )      Case No. 18 - _____ (   )
                                                      )
                                                      )      Joint Administration Requested
                             Debtors.                 )
                                                      )


         DECLARATION CONCERNING CORPORATE OWNERSHIP STATEMENT

              I, the undersigned officer of Egalet Corporation, the company named as the debtor

in the above-captioned case, declare under penalty of perjury that I have reviewed the foregoing

Corporate Ownership Statement and that the information contained therein is true and correct to

the best of my knowledge, information, and belief.



Dated: October 30, 2018                     /s/ Robert Radie
                                            Name: Robert Radie
                                            Title: President and Chief Executive Officer




                                                2
              Case 18-12439-BLS          Doc 1    Filed 10/30/18       Page 10 of 24



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                                     )
In re:                                               )       Chapter 11
                                                     )
EGALET CORPORATION, et al.,                          )       Case No. 18 - _____ (      )
                                                     )
                                                     )       Joint Administration Requested
                              Debtors.               )
                                                     )

                  LIST OF DEBTOR’S EQUITY SECURITY HOLDERS
                  IN ACCORDANCE WITH BANKRUPTCY RULE 1007

Below is a list of registered equity holders as of October 25, 2018:

  Name and Address of        Class/Series      Total           Amount of         % Ownership of
   Registered Equity          of Shares     Amount of           Shares             Shares in
       Holder*                               Shares in                            Class/Series
                                            Class/Series
CEDE & CO                       Common       56,772,101            52044971            91.67349%
55 WATER STREET
NEW YORK, NY 10041

SUNSTONE LIFE                   Common       56,772,101                1956640         3.44648%
SCIENCE VENTURES
FUND II K/S
LAUTRUPSGADE 7, 5
COPENHAGEN O
DK-2100 DA

SHIONOGI LIMITED                Common       56,772,101                1250000         2.20179%
33 KINGSWAY
LONDON
WC2B 6UF UK

ROBERT S. RADIE                 Common       56,772,101                 500000         0.88071%

STANLEY J. MUSIAL               Common       56,772,101                 225000         0.39632%

MARK STROBECK                   Common       56,772,101                 225000         0.39632%

PATRICK M. SHEA                 Common       56,772,101                 170490         0.30030%

MEGAN TIMMINS                   Common       56,772,101                 125000         0.22018%


                                                 3
              Case 18-12439-BLS        Doc 1     Filed 10/30/18     Page 11 of 24



  Name and Address of       Class/Series      Total          Amount of       % Ownership of
   Registered Equity         of Shares     Amount of          Shares           Shares in
       Holder*                              Shares in                         Class/Series
                                           Class/Series

E. BLAIR                       Common        56,772,101             100000          0.17614%
CLARK-SCHOEB

BARBARA A. CARLIN              Common        56,772,101             100000          0.17614%

KARSTEN                        Common        56,772,101              75000          0.13211%
LINDHARDT



*Addresses of individual equity holders are available by request.




                                                4
              Case 18-12439-BLS          Doc 1    Filed 10/30/18     Page 12 of 24




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                                      )
In re:                                                )      Chapter 11
                                                      )
EGALET CORPORATION, et al.,                           )      Case No. 18 - _____ (     )
                                                      )
                                                      )      Joint Administration Requested
                              Debtors.                )
                                                      )


         DECLARATION CONCERNING LIST OF DEBTOR’S EQUITY SECURITY
            HOLDERS IN ACCORDANCE WITH BANKRUPTCY RULE 1007

               I, the undersigned officer of Egalet Corporation, the company named as the debtor

in the above-captioned case, declare under penalty of perjury that I have reviewed the foregoing

List of Debtor’s Equity Security Holders and that it is true and correct to the best of my

knowledge, information, and belief.



Dated: October 30, 2018                       /s/ Robert Radie
                                              Name: Robert Radie
                                              Title: President and Chief Executive Officer




                                                 5
                Case 18-12439-BLS         Doc 1     Filed 10/30/18      Page 13 of 24



                                    EGALET CORPORATION
                                    OFFICER’S CERTIFICATE

                                           October 30, 2018

         The undersigned, Robert S. Radie, Chief Executive Officer and President of Egalet Corporation, a
Delaware corporation (the “Company”), does hereby certify, as of the date hereof, solely on behalf of the
Company in his capacity as Chief Executive Officer and President and not in an individual capacity, that
(i) attached hereto as Exhibit A are true, complete and correct copies of resolutions duly adopted by the
Board of Directors of the Company and (ii) such resolutions have not been modified, rescinded or amended
and are in full force and effect.

                                       [Signature Page Follows]




22992998.2.BUSINESS
Case 18-12439-BLS   Doc 1   Filed 10/30/18   Page 14 of 24
Case 18-12439-BLS   Doc 1   Filed 10/30/18   Page 15 of 24



                       Exhibit A

                     [See attached.]
                        Case 18-12439-BLS            Doc 1     Filed 10/30/18       Page 16 of 24



                                                  RESOLUTIONS
                                           OF THE BOARD OF DIRECTORS
                                            OF EGALET CORPORATION
                                            ADOPTED AT A MEETING ON

                                                      October 27, 2018

ELECTION OF MARK STROBECK AS A DIRECTOR OF EGALET CORPORATION’S SUBSIDIARIES

      WHEREAS, Stanley J. Musial has tendered his resignation as Chief Financial Officer of Egalet Corporation (the
“Corporation”) and as a director of Egalet US Inc. and Egalet Ltd.

        WHEREAS, the board of directors (the “Board”) of the Corporation deems it advisable and in the best interest of
the Corporation for its subsidiaries to appoint Mark Strobeck to replace Mr. Musial as a director of Egalet US Inc. and
Egalet Ltd.

        NOW THEREFORE, BE IT:

        RESOLVED, that Mark Strobeck be, and he hereby is, elected to serve as a director of Egalet US Inc. and Egalet
Ltd. until his successor is duly elected and qualified or until his earlier death, resignation or removal from office.

RESTRUCTURING, BANKRUPTCY AND ASSET PURCHASE AGREEMENT

         WHEREAS, in light of the current business outlook of the Corporation, the Board of the Corporation desires that
the Corporation enter into a restructuring support agreement and, subject to approval of the Bankruptcy Court for the
District of Delaware (the “Court”), enter into certain definitive documentation in connection with its filing of a voluntary
petition in the Court seeking relief under the provisions of chapter 11 of title 11 of the United States Code
(the “Bankruptcy Code”).

         WHEREAS, in connection with and as a part of the Plan (as defined below), it is proposed that the Corporation
enter into the Asset Purchase Agreement (the “Asset Purchase Agreement”), by and among the Corporation, its wholly
owned subsidiary Egalet US Inc., a Delaware corporation (“Egalet US”), and Iroko Pharmaceuticals, Inc. (“Iroko”),
substantially in the form attached hereto as Exhibit A, to acquire certain assets and assume certain liabilities related to the
Iroko’s commercialized pharmaceutical products (the “Acquisition”); and

         WHEREAS, in connection with and as a part of the Plan, it is proposed that, as part of the consideration for the
acquired assets, the Corporation issue at the closing of the transactions contemplated by the Asset Purchase Agreement:
(i) shares of common stock, par value $0.001, of the Corporation to Iroko or its Permitted Designees (as defined in the
Asset Purchase Agreement) equivalent to 49% of the outstanding capital stock of the Corporation on a fully-diluted basis
(subject to shares that may be issued under a new management incentive plan) (the “Equity Issuance”) and (ii) the 13%
Senior Secured Notes of the Corporation to be governed by, and issued pursuant to, a New Senior Secured Notes
Indenture (as defined in the Asset Purchase Agreement) in aggregate principal amount of $45,000,000 (the “Notes
Issuance”);

        WHEREAS, CRG (as defined in the Purchase Agreement) has agreed to provide an indemnity with respect to
certain of Iroko’s indemnification obligations for Excluded Liabilities (as defined in the Asset Purchase Agreement) (the
“Indemnity Agreement”); and
                        Case 18-12439-BLS            Doc 1      Filed 10/30/18       Page 17 of 24




        WHEREAS, Piper Jaffray & Co., financial advisor to the Board, has provided certain information to the Board
with respect to the potential transactions being contemplated.

RESTRUCTURING SUPPORT AGREEMENT

        NOW, THEREFORE, BE IT:

        RESOLVED, that in the business judgment of the Board, it is desirable and in the best interests of the
Corporation, its creditors, and other parties in interest that the Corporation (i) enter into that certain restructuring support
agreement (the “Support Agreement”) by and among the Corporation, certain of its subsidiaries and the consenting
lenders party thereto, substantially in the form presented at the meeting, with such changes to the Support Agreement as
may be approved by the Board and (ii) subject to approval of the Court, enter into the definitive documentation
contemplated under the Support Agreement and the exhibits thereto, including, without limitation, the New Secured Notes
Documents, the New Royalty Rights Agreements, the definitive documentation with respect to the Rights Offering (each
as defined in the Support Agreement) and such other documentation relating to the issuance or conversion of securities of
the Corporation as contemplated therein (the “Definitive Documentation”); and

        RESOLVED, that the officers of the Corporation and each of them singly, acting for and on behalf of the
Corporation (collectively, the “Authorized Officers”) be, and hereby are, authorized to (i) execute the Support
Agreement on behalf of the Corporation and, (ii) subject to Court approval, execute the Definitive Documentation on
behalf of the Corporation.

CHAPTER 11 BANKRUPTCY

         RESOLVED, that based on, among other things, the information delivered to the Board in advance of this Board
meeting by Piper Jaffray & Co. and its other advisers, in the business judgment of the Board, it is desirable and in the best
interests of the Corporation, its creditors, and other parties in interest that the Corporation file or cause to be filed a
voluntary petition in the Court seeking relief under the provisions of the Bankruptcy Code, in which the authority to
operate as a debtor in possession will be sought; and

        RESOLVED, that the Authorized Officers be, and each of them hereby is, authorized on behalf of the
Corporation to execute and verify petitions, schedules, lists and other motions, papers or documents to commence the
chapter 11 cases, each such document to be filed at such time as the Authorized Officer executing the document shall
determine and to be in the form approved by the Authorized Officer executing such document, such approval to be
conclusively evidenced by the execution, verification and filing thereof; and

        RESOLVED, that the Authorized Officers be, and each of them hereby is, authorized on behalf of the
Corporation to take any and all further acts and deeds that they deem necessary or proper to obtain relief under chapter 11
of the Bankruptcy Code; and

         RESOLVED, that the Authorized Officers or any one of them be, and each of them hereby is, authorized and
directed to retain on behalf of the Corporation (i) the law firm of Dechert LLP to render legal services to and represent the
Corporation in connection with the chapter 11 filing and any other related matters in connection therewith, on such terms
as any Authorized Officer shall approve and subject to approval of the Court, (ii) the law firm of Young Conaway Stargatt
& Taylor LLP, as local Delaware and conflicts counsel, to render legal services to and represent the Corporation in
connection with the chapter 11 filing and any other related matters in connection therewith, on such terms as any
Authorized Officer shall approve and subject to approval of the Court, (iii) Berkeley Research Group LLC to provide
financial restructuring advisory services to the Corporation in connection with the chapter 11 filing and any other related
matters in connection therewith, on such terms as any Authorized Officer shall approve and subject to approval of the
Court, (iv) Piper Jaffray & Co. to render investment banking services to the Corporation in connection with the chapter 11



                                                               2
                        Case 18-12439-BLS            Doc 1     Filed 10/30/18       Page 18 of 24




filing and any other related matters in connection therewith, on such terms as any Authorized Officer shall approve and
subject to approval of the Court, (v) Kurtzman Carson Consultants LLC to render any services that are necessary and
appropriate for the Corporation, on such terms as any Authorized Officer shall approve and subject to approval of the
Court, and (vi) such other professionals as any Authorized Officer deems necessary and appropriate during the course of
the chapter 11 filing; and

        RESOLVED, that the Authorized Officers or any one of them be, and each of them hereby is, authorized to
engage and retain all assistance by legal counsel, accountants, financial advisors, restructuring advisors, and other
professionals (including, without limitation, those professionals specifically named herein) in connection with the chapter
11 case, on such terms as such Authorized Officers deem necessary, appropriate, proper or desirable, with a view to the
successful prosecution of such case; and

        RESOLVED, that the Authorized Officers be, and each of them hereby is, authorized and directed, to the extent
necessary, to cause the Corporation to obtain use of cash collateral (the “Cash Collateral Use”) according to the terms
negotiated, or to be negotiated, by the management of the Corporation or otherwise approved by the Bankruptcy Court;
and the Corporation is hereby authorized and directed to take all actions necessary in connection therewith, including,
without limitation, (i) the execution, delivery and performance of: any documents to evidence the Cash Collateral Use, the
granting of liens on and/or security interests in any and all assets of the Corporation, and (ii) the authorization of filing
and/or recording, as applicable, of financing statements, agreements or any other documents evidencing and/or perfecting
such liens or security interests and amendments to such financing statements, agreements, mortgages or other documents,
and the Authorized Officers are hereby authorized and directed to execute any appropriate agreements, related ancillary
documents, supplemental agreements, instruments, amendments, restatements, amendment and restatements,
modifications, renewals, replacements, consolidations, substitutions, extensions, bills, notes or certificates on behalf of the
Corporation, which, in each case, shall in the sole judgment of any Authorized Officer, acting alone or with one or more
other Authorized Officers, be necessary, proper or advisable in order to perform the Corporation’s obligations under or in
connection with any of the foregoing; and

PLAN AND DISCLOSURE STATEMENT

        RESOLVED, that the Authorized Officers be, and each of them hereby is, authorized on behalf of the
Corporation to sign and authorize the filing of the chapter 11 plan of reorganization (the “Plan”), substantially in the form
attached to the Support Agreement, and the disclosure statement contemplated under the Support Agreement (the
“Disclosure Statement”), with such changes to the Plan and the Disclosure Statement as may be approved by the Board,
and take any all further acts and deeds that the Authorized Officers deem necessary or proper to obtain confirmation of the
Plan and approval of the Disclosure Statement by the Bankruptcy Court.

ASSET PURCHASE AGREEMENT

        RESOLVED, that the Board hereby approves the Asset Purchase Agreement and the transactions contemplated
thereby, including without limitation, the Acquisition, the Equity Issuance and the Notes Issuance; and

         RESOLVED, that the Authorized Officers be, and each hereby is, authorized for and on behalf of the
Corporation (A) to execute and deliver the Asset Purchase Agreement, in substantially the form presented to the Board at
this meeting with such changes as an Authorized Officer may approve, the execution and delivery to be deemed
conclusive evidence that the Board and the Corporation approved such agreement as executed and delivered, and (B)
subject to the entry of the Court order confirming the Plan and the effective date of the Plan, to consummate the
transactions contemplated thereby, including the Acquisition, the Equity Issuance and the Notes Issuance, and to cause the
Corporation to perform its obligations under the Asset Purchase Agreement; and




                                                              3
                        Case 18-12439-BLS           Doc 1      Filed 10/30/18       Page 19 of 24




        RESOLVED, that each Authorized Officer be, and each hereby is, authorized for and on behalf of the
Corporation (A) to execute and deliver the Indemnity Agreement, in substantially the form presented to the Board at this
meeting with such changes as an Authorized Officer may approve, the execution and delivery to be deemed conclusive
evidence that the Board and the Corporation approved such agreement as executed and delivered (B) subject to the entry
of the Court order confirming the Plan and the effective date of the Plan, to consummate the transactions contemplated
thereby; and

        RESOLVED, that each Authorized Officer be, and each hereby is, authorized for and on behalf of the
Corporation (A) to prepare (or cause to be prepared), execute and deliver each Ancillary Agreement (as defined in the
Asset Purchase Agreement), either in substantially the form attached to the Asset Purchase Agreement or as the
Authorized Officers, acting in the name and on behalf of the Corporation, may approve consistent with the Asset Purchase
Agreement, the execution and delivery to be deemed conclusive evidence that the Board and the Corporation approved
each such agreement as executed and delivered (B) to cause the Corporation to fully perform its obligations under each
such agreement; and

        RESOLVED, that the Authorized Officers, or any of them acting alone, be and hereby are authorized and
directed, for and on behalf of the Corporation, to cause the Subsidiaries of the Corporation to execute, deliver and
perform, as applicable, any of the transactions contemplated by the Asset Purchase Agreement, the Indemnity Agreement,
the Ancillary Agreements and other agreements, instruments and other documents entered into in connection therewith;
and

         RESOLVED, that the Authorized Officers, or any of them acting alone, be and hereby are authorized and
directed, for and on behalf of the Corporation and/or its Subsidiaries, to prepare, sign and file, or cause to be filed, with
any applicable federal, state, local or foreign country regulatory or supervisory body, including without limitation the U.S.
Federal Trade Commission, the U.S. Department of Justice, the Nasdaq Stock Market or the over-the-counter market, as
applicable, and all other appropriate state, federal or foreign regulatory authorities and appropriate stock exchanges, stock
markets and self-regulatory organizations, all applicable requests for approval, consents, interpretations, or other
determinations, notices and other information and documents, including but not limited to required filings under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and other similar competition or antitrust laws of
any jurisdiction other than the United States and any modifications or supplements thereto, together with all agreements
and other information and documents required or appropriate, and any publications required, in connection therewith, the
taking of any such action to be deemed conclusive evidence that the Board and the Corporation have authorized such
action; and

        RESOLVED, that, without limiting the foregoing, any Authorized Officer be, and each hereby is, authorized and
directed for and on behalf of the Corporation and/or its Subsidiaries, to prepare all documentation, to effect all filings and
obtain all permits, consents, approvals and authorizations of all third parties, regulatory authorities and other
governmental authorities necessary to consummate the transactions contemplated by the Asset Purchase Agreement,
including the Acquisition, to execute personally or by attorney-in-fact any such required filings or amendments or
supplements to any of the foregoing, and to cause any such required filings and any amendments thereto to become
effective or otherwise approved, the taking of any such action to be deemed conclusive evidence that the Board and the
Corporation have authorized such action; and

        RESOLVED, that in connection with the Acquisition, in order for the Corporation to comply with all applicable
requirements of the Securities Exchange Act of 1934, as amended (“Exchange Act”), and the Securities Act of 1933, as
amended (“Securities Act”), and the rules and regulations promulgated thereunder, the Authorized Officers, or any of
them acting alone, be and hereby are authorized, in the name of and on behalf of the Corporation, to prepare or cause to be
prepared and to execute, verify and file with the Securities and Exchange Commission all reports, statements, documents
and information required to be filed by the Corporation pursuant to the Exchange Act or the Securities Act in connection


                                                              4
                        Case 18-12439-BLS           Doc 1      Filed 10/30/18       Page 20 of 24




with the Acquisition, the Equity Issuance, the Notes Issuance or any of the other transactions contemplated by the Asset
Purchase Agreement, in such form as any Authorized Officer, acting with the advice of counsel, may approve, such
approval to be conclusively evidenced by the execution and delivery or execution and filing thereof.

HALO TERMINATION AND SETTLEMENT AGREEMENT

      WHEREAS, effective September 28, 2018, the Corporation discontinued the manufacture and promotion of
Arymo® ER (morphine sulfate) extended-release tablets (the “Discontinuation”);

         WHEREAS, in connection with, among other things, the Discontinuation, the Board has determined that in the
business judgment of the Board, it is desirable and in the best interests of the Corporation, its creditors, and other parties
in interest that the Corporation to terminate the Corporation’s Drug Product Manufacturing Services Agreement, effective
as of February 28, 2017 (as amended, the “Manufacturing Agreement”) with Halo Pharmaceutical, Inc. (“Halo”) in
accordance with the Termination and Settlement Agreement by and among the Corporation, its Subsidiaries and Halo in
substantially the form presented to the Board at this meeting with such changes as an Authorized Officer may approve
(the “Halo Termination Agreement”), the execution and delivery to be deemed conclusive evidence that the Board and
the Corporation approved such agreement as executed and delivered;

         RESOLVED, that the Board hereby approves the Halo Termination Agreement and the transactions
contemplated thereby, including without limitation, the payment of up to an aggregate of $[3,500,000] pursuant to Section
1.2(b) thereof in consideration of the transactions contemplated thereby; and

        RESOLVED, that the Authorized Officers be, and each hereby is, authorized for and on behalf of the
Corporation (A) to execute and deliver the Halo Termination Agreement, in substantially the form presented to the Board
at this meeting with such changes as an Authorized Officer may approve, the execution and delivery to be deemed
conclusive evidence that the Board and the Corporation approved such agreement as executed and delivered, and (B) to
consummate the transactions contemplated thereby; and

        RESOLVED, that the Authorized Officers, or any of them acting alone, be and hereby are authorized and
directed, for and on behalf of the Corporation, to cause the Subsidiaries of the Corporation to execute, deliver and
perform, as applicable, any of the transactions contemplated by the Halo Termination Agreement and other agreements,
instruments and other documents entered into in connection therewith.

GENERAL AUTHORITY

        RESOLVED, that the Authorized Officers, or any of them acting alone, be and hereby are authorized in the name
and on behalf of the Corporation, to pay all fees and expenses in connection with the transactions contemplated in the
foregoing recitals and resolutions; and

         RESOLVED, that the Authorized Officers, or any of them acting alone, be and hereby are authorized to file,
execute, negotiate, verify, acknowledge and deliver, for and on behalf of the Corporation, any and all notices, certificates,
agreements, amendments, instruments and other documents and to perform and do or cause to be performed or done any
and all such acts or things and to pay or cause to be paid all necessary fees and expenses, in each case for and on behalf of
the Corporation, as such Authorized Officer may deem necessary or advisable to effectuate or carry out the provisions of
the Asset Purchase Agreement or the intent and purposes of the resolutions in connection with such agreement, the taking
of any such action to be deemed conclusive evidence that the Board and the Corporation have authorized such action; and




                                                              5
                        Case 18-12439-BLS           Doc 1     Filed 10/30/18      Page 21 of 24




         RESOLVED, that the Authorized Officers be, and each of them hereby is, authorized on behalf of the
Corporation to take any and all actions to execute, deliver, certify, file and/or record and perform any and all documents,
agreements, instruments, motions, affidavits, applications for approvals or rulings of governmental or regulatory
authorities or certificates and to take any and all steps deemed by any such Authorized Officer to be necessary or desirable
to carry out the purpose and intent of each of the foregoing resolutions; and

       RESOLVED, that any of the Authorized Officers may, as such Authorized Officer deems appropriate, designate
any proper officer of the Corporation to perform on such Authorized Officer’s behalf each and any of the actions
contemplated to be performed by the Authorized Officers pursuant to each of the foregoing resolutions; and

         RESOLVED, that all actions heretofore taken by any of the directors, officers, representatives or agents of the
Corporation or any of its affiliates in connection with the Support Agreement, the Plan, the Definitive Documentation, the
filing of the voluntary petition in the Court seeking relief under the provisions of the Bankruptcy Code, the Acquisition,
the Equity Issuance and the Notes Issuance and any other transactions contemplated in the Asset Purchase Agreement, or
otherwise referred to in any of the foregoing resolutions be, and each of the same hereby is, ratified, confirmed and
approved in all respects as the act and deed of the Corporation.




                                                             6
                                       Case 18-12439-BLS                              Doc 1              Filed 10/30/18                      Page 22 of 24


Fill in this information to identify the case:
Debtor name: Egalet Corporation
United States Bankruptcy Court District of Delaware
                                                                                                                                                                                                Check if this is an
Case number (If known):                                                                                                                                                                         amended filing


Official Form 204
                                                                                                                                                                                            1
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders
                                                                                                                                                                                                             12/15
A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include claims by any person or entity who is an
insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of
the 30 largest unsecured claims.

Name of creditor and complete                         Name, telephone number, and                          Nature of the claim    Indicate if       Amount of unsecured claim
mailing address, including zip code                   email address of creditor                            (for example, trade   claim is          If the claim is fully unsecured, fill in only unsecured
                                                      contact                                              debts, bank loans,    contingent,       claim amount. If claim is partially secured, fill in
                                                                                                           professional          unliquidated,     total claim amount and deduction for value of
                                                                                                           services, and         or disputed       collateral or setoff to calculate unsecured claim.
                                                                                                           government
                                                                                                           contracts)
                                                                                                                                                   Total claim, if        Deduction for          Unsecured
                                                                                                                                                   partially             value of               claim
                                                                                                                                                   secured               collateral or
                                                                                                                                                                         setoff


1    5.50% NOTEHOLDERS                                MARY MISELIS, VICE PRESIDENT CORPORATE               CONVERTIBLE                                                                           $24,650,000 plus
     MARY MISELIS, VICE PRESIDENT CORPORATE           TRUST ADMINISTRATION                                 NOTEHOLDER                                                                           accrued interest
     TRUST ADMINISTRATION                             PHONE: 212-815-4812
     101 BARCLAY STREET - FLOOR 7W                    EMAIL: MARY.MISELIS@BNYMELLON.COM
     NEW YORK, NY 10286


2    6.50% NOTEHOLDERS                                MARY MISELIS, VICE PRESIDENT CORPORATE               CONVERTIBLE                                                                           $23,888,000 plus
     MARY MISELIS, VICE PRESIDENT CORPORATE           TRUST ADMINISTRATION                                 NOTEHOLDER                                                                           accrued interest
     TRUST ADMINISTRATION                             PHONE: 212-815-4812
     101 BARCLAY STREET - FLOOR 7W                    EMAIL: MARY.MISELIS@BNYMELLON.COM
     NEW YORK, NY 10286


3    CARDINAL HEALTH INC.                                                                                  TRADE VENDOR                                                                         $     10,460,000.00
     DBA ONCOSOURCERX                                 PHONE: 614-553-3903
     7000 CARDINAL PLACE                              EMAIL:
     DUBLIN, OH 43017                                 NADA.ABDELAZIZ@CARDINALHEALTH.COM

4    JUBILANT HOLLISTERSTIER LLC                                                                           TRADE VENDOR                                                                         $      1,917,996.00
     3525 N. REGAL ST                                 EMAIL: SARAH.HOYT@JHS.JUBL.COM
     SPOKANE, WA 99207

5    CUMBERLAND CONSULTING GROUP LLC                                                                       TRADE VENDOR                                                                         $      1,441,000.00
     720 COOL SPRINGS BLVD                            EMAIL: TOM.EVEGAN@CUMBERLANDCG.COM
     SUITE 550
     FRANKLIN, TN 37067

6    RECORDATI IRELAND LTD                                                                                 TRADE VENDOR                                                                         $        581,000.00
     RAHEENS EAST                                     EMAIL: LONG.D@RECORDATI.COM
     RINGASKIDDY
     CO CORK, P43 KD30
     IRELAND

7    ASCEND THERAPEUTICS LLC                                                                               TRADE VENDOR                                                                         $        545,000.00
     607 HERNDON PARKWAY                              EMAIL: MDEBRITO@ASCENDTHERAPEUTICS.COM
     SUITE 110
     HERNDON, VA 20170

8    ORAPHARMA INC.                                                                                        TRADE VENDOR                                                                         $        385,000.00
     400 SOMERSET CORPORATE BLVD                      EMAIL: JOSEPH.OMELIO@BAUSCHHEALTH.COM
     BRIDGEWATER, NJ 08807

9    RELAY HEALTH                                                                                          TRADE VENDOR                                                                         $        294,000.00
     PO BOX 742532                                    EMAIL: SHARICE.SMITH@MCKESSON.COM
     ATLANTA, GA 30374

10   INVENTIV HEALTH CONSULTING INC.                                                                       TRADE VENDOR                                                                         $        244,126.79
     8045 ARCO CORPORATE DRIVE                        EMAIL: SUZANNE.MCCAIN@SYNEOSHEALTH.COM
     SUITE 200
     RALEIGH, NC 27617

11   CVS CAREMARK                                                                                          TRADE VENDOR                                                                         $        240,000.00
     1950 N. STEMMONS FWY                             EMAIL: AIMEE.KIM@CVSHEALTH.COM
     SUITE 5010
     NORTHBROOK, IL 60062

12   DENVER HEALTH AND HOSPITAL AUTHORITY                                                                  TRADE VENDOR                                                                         $        162,500.00
     ROCKY MOUNTAIN POSION & DRUG CENTER              EMAIL: KALLI.OLSON@RMPDC.ORG
     660 BANNOCK STREET
     DENVER, CO 80204

13   ACURA PHARMACEUTICALS INC.                       PETER A. CLEMENS, SR. VP & CHIEF FINANCIAL           TRADE VENDOR                                                                         $        120,000.00
     PETER A. CLEMENS, SR. VP & CHIEF                 OFFICER
     FINANCIAL OFFICER                                EMAIL: PCLEMENS@ACURAPHARM.COM
     616 N. NORTH COURT
     SUITE 120
     PALATINE, IL 60067


1 The Debtors reserve their right to amend or modify this consolidated list of creditors, including to reflect that any of the claims on the list are contingent, unliquidated, or disputed. Nothing
herein should be construed as an admission of validity of any party's claim or admission as to the amount owed.




Official Form 204                                        Chapter 11 Case: List of Creditors Who Have the 30 Largest Unsecured Claims                                                                            Page 1
                                      Case 18-12439-BLS                    Doc 1      Filed 10/30/18                     Page 23 of 24

Name of creditor and complete                Name, telephone number, and               Nature of the claim    Indicate if     Amount of unsecured claim
mailing address, including zip code          email address of creditor                 (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                             contact                                   debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                                       professional          unliquidated,   total claim amount and deduction for value of
                                                                                       services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                                       government
                                                                                       contracts)
                                                                                                                             Total claim, if        Deduction for        Unsecured
                                                                                                                             partially             value of             claim
                                                                                                                             secured               collateral or
                                                                                                                                                   setoff


14   MCKESSON SPECIALTY ARIZONA INC.                                                   TRADE VENDOR                                                                     $          118,000.00
     13796 COLLECTIONS CENTER DRIVE          EMAIL: JULIET.GARNER@MCKESSON.COM
     CHICAGO, IL 60693

15   MARK THEEUWES                           MARK THEEUWES                             EMPLOYEE                                                                         $              98,291.31
     MARK THEEUWES                           EMAIL: MNMTHEEUWES@GMAIL.COM              SEVERANCE
     2173 LINCOLNSHIRE RD.
     FURLONG, PA 18925

16   EMKAY INC.                                                                        TRADE VENDOR                                                                     $              60,000.00
     805 W. THORNDALE AVENUE                 PHONE: 888-576-3650
     ITASCA, IL 60143                        EMAIL: SYSTEM@EMKAY.COM

17   HEALTHCARE ALLIANCE GROUP LLC                                                     TRADE VENDOR                                                                     $              54,000.00
     101 LAUREL ROAD                         EMAIL: JTESCHNER@RMCOM.NET
     SUITE 100
     VOORHEES, NJ 08043

18   PPD DEVELOPMENT LP                      SHARON M. HOLLFELDER                      TRADE VENDOR                                                                     $              46,192.00
     SHARON M. HOLLFELDER                    PHONE: 608-827-9400
     929 NORTH FRONT STREET                  EMAIL: SHARON.HOLLFELDER@PPDI.COM
     WILMINGTON, NC 28401

19   AMERICAN SOLUTIONS FOR BUSINESS                                                   TRADE VENDOR                                                                     $              40,452.00
     310 HANSEN ACCESS ROAD                  EMAIL: BHILGHMAN@AMERICANBUS.COM
     SUITE 105
     KING OF PRUSSIA, PA 19406

20   CARDINAL HEALTH 105 INC.                                                          TRADE VENDOR                                                                     $              40,000.00
     THIRD PARTY LOGISTICS                   EMAIL: ALYSIA.JONES@CORDLOGISTICS.COM
     PO BOX 978709
     DALLAS, TX 75397

21   DEERFIELD AGENCY                                                                  TRADE VENDOR                                                                     $              26,830.00
     116 E. KING STREET                      EMAIL: MYACOPINO@DEERFIELDAGENCY.COM
     MALVERN, PA 19355

22   TAYLOR STRATEGY PARTNERS                                                          TRADE VENDOR                                                                     $              23,000.00
     8000 RAVINES EDGE COURT                 EMAIL: MCARR@TAYLOR-STRATEGY.COM
     WORTHINGTON, OH 43235

23   ASHFIELD PHARMACOVIGILANCE INC.                                                   TRADE VENDOR                                                                     $              22,000.00
     DRUG SAFETY ALLIANCE INC.               PHONE: 919-401-8003
     5003 S. MIAMI BLVD.                     EMAIL: THERESA.BUSSETTI@ASHFIELDPV.COM
     SUITE 500
     DURHAM, NC 27703


24   BILTMORE SOLUTIONS INC.                                                           TRADE VENDOR                                                                     $              21,000.00
     3503 YORK ROAD                          EMAIL: RINENDRA@BILTMOREANALYTICS.COM
     SUITE 7
     FURLONG, PA 18925

25   THE MCMANUS GROUP LLC                                                             TRADE VENDOR                                                                     $              20,000.00
     610 10TH STREET                         EMAIL: BCRONAN@MCMANUSGRP.COM
     SUITE 300
     LE DROIT PARK, DC 20001

26   COVERMYMEDS LLC                                                                   TRADE VENDOR                                                                     $              18,000.00
     22901 MILLCREEK BLVD                    EMAIL: NGRYCAN@COVERMYMEDS.COM
     SUITE 240
     HIGHLAND HILLS, OH 44122

27   MERRILL COMMUNICATIONS LLC              TOM KILLEEN                               TRADE VENDOR                                                                     $              15,985.00
     TOM KILLEEN                             EMAIL: T&CBILLING@MERRILLCORP.COM
     ONE MERRILL CIRCLE
     ST PAUL, MN 55108

28   RENAISSANCE LAKEWOOD LLC                                                          TRADE VENDOR                                                                     $              15,000.00
     RENAISSANCE SSP HOLDINGS INC.           EMAIL: DEBBIE.KEATING@RENPHARM.COM
     1720 OAK STREET
     LAKEWOOD, NJ 08701

29   PROPHARMA MIS LLC                                                                 TRADE VENDOR                                                                     $              15,000.00
     8717 WEST 110TH STREET, SUITE 300       PHONE: 913-661-1662
     OVERLAND PARK, KS 66210

30   HYMAN, PHELPS & MCNAMARA, P.C.                                                    TRADE VENDOR                                                                     $               9,457.50
     700 THIRTEENTH STREET, N.W.             PHONE: 202-737-5600
     SUITE 1200
     WASHINGTON, DC 20005




Official Form 204                              Chapter 11 Case: List of Creditors Who Have the 30 Largest Unsecured Claims                                                                 Page 2
                                   Case 18-12439-BLS                  Doc 1          Filed 10/30/18          Page 24 of 24

Debtor Name Egalet Corporation

United States Bankruptcy Court for the: ________ District of Delaware

Case Number (if known) ___________________________


    Official Form 202
    Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                   12/15

    An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
    submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the
    document, and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the
    identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

    WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud
    in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152,
    1341, 1519, and 3571.


                  Declaration and signature



                I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
                or another individual serving as a representative of the debtor in this case.

                I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


            ☐          Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

            ☐          Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)


            ☐          Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


            ☐          Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)


            ☐          Schedule H: Codebtors (Official Form 206H)


            ☐          Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)


            ☐          Amended Schedule

            ☐        Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims on a Consolidated Basis and Are Not
                        Insiders (Official Form 204)

            ☐          Other document that requires a declaration _______________

                                                                                     1
        I declare under penalty of perjury that the foregoing is true and correct.

        Executed on               10/30/2018
                                  MM / DD / YYYY

X       /s/ Robert Radie                                                             Robert Radie
        Signature of authorized representative of debtor                             Printed name

        Title        President and Chief Executive Officer




1           For the reasons set forth in my declaration in Support of the Chapter 11 Petitions, the Debtors are continuing to review their assets, liabilities
            and ownership interests.
